Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 1 of 14 Page ID #:765




  1
  2                                                                     JS-6
  3
  4
  5
  6                       UNITED STATES DISTRICT COURT
  7                      CENTRAL DISTRICT OF CALIFORNIA
  8                             LOS ANGELES DIVISION
  9
      IN RE: ALLANA BARONI                       CASE NO. CV 19-7548 MWF
 10
 11
                                                 ORDER RE: APPEAL FROM THE
 12                                              UNITED STATES BANKRUPTCY
 13                                              COURT’S CONVERSION ORDER
 14
 15
 16
 17        Before the Court is an appeal from the United States Bankruptcy Court (the
 18 Honorable Marin R. Barash, United States Bankruptcy Judge). Appellant Alanna
 19 Baroni appeals the Bankruptcy Court’s Order converting her chapter 11 case to
 20 chapter 7 (the “Conversion Order”). The Conversion Order was issued on April 29,
 21 2019. (See Docket No. 1).
 22        Alanna Baroni submitted her Opening Brief (“OB”) on December 20, 2019.
 23 (Docket No. 15). On February 20, 2020, Appellee The Bank of New York Mellon
 24 (“BoNYM”) submitted its Brief (“AB”). (Docket No. 23). Appellees Nationstar
 25 Mortgage LLC (“Nationstar”) and Wells Fargo Bank, N.A. (“Wells Fargo”) joined
 26 in BoNYM’s Brief, adopting its arguments in full. (Docket No. 24). On March 5,
 27 2020, Appellant submitted her Reply Brief (“RB”). (Docket No. 28).
 28

                                             1
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 2 of 14 Page ID #:766




  1        The Court has read and considered the papers filed in this appeal, and held a
  2 telephonic hearing on January 19, 2021, pursuant to General Order 20-09 arising
  3 from the COVID-19 pandemic.
  4        The Order is AFFIRMED. The Bankruptcy Court did not abuse its
  5 discretion in converting the case from chapter 11 to chapter 7.
  6 I.     BACKGROUND
  7        A.     The Bankruptcy Case
  8        Appellant filed a chapter 13 bankruptcy petition on February 1, 2012, which
  9 was converted to chapter 11 on February 29, 2012. (OB at 8). BoNYM filed a
 10 proof of claim in September 2012, alleging that it held a secured claim of
 11 $1,401,460.91 on a promissory note secured by a deed of trust against Baroni and
 12 her co-borrower/non-debtor husband James Baroni’s real property at 5390 Plata
 13 Rosa Court in Camarillo, California. (See, e.g., Appellant’s Excerpts of Record
 14 (“ER”) 40-41, 86, 101, 128 (Docket No. 16)).
 15        Appellant’s Second Amended Chapter 11 Plan of Reorganization (the “Plan”)
 16 was confirmed by the Bankruptcy Court on April 15, 2013. (ER 11-54). The Plan
 17 bifurcated BoNYM’s claim into a $1,145,000 secured portion and a $256,460.90
 18 unsecured portion, and required Appellant to make monthly payments toward the
 19 claim. (ER 40-41). Appellant contested the basis of BoNYM’s claim and several
 20 other claims, including a claim by Wells Fargo. (ER 29). With respect to all
 21 contested claims, including BoNYM’s claim, the Plan directed Appellant to make
 22 the specified monthly payments into separate reserve accounts (one reserve account
 23 per contested claim) until there was a final resolution of Appellant’s objections to
 24 the claim, at which point, Appellant had ten days to disburse the reserve account’s
 25 funds to the “allowed claim holder.” (ER 29, 40-41). The Bankruptcy Court later
 26 clarified that a claim became “allowed,” and therefore triggered Appellant’s duty to
 27 disburse the reserve account’s funds, upon entry of “a final, non-appealable order”
 28 affirming the creditor’s right to pursue the claim. (ER 382-86).

                                               2
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 3 of 14 Page ID #:767




  1        On April 3, 2013, Appellant filed an adversary proceeding against BoNYM,
  2 disputing BoNYM’s right to enforce the loan documents underlying BoNYM’s
  3 claim. (ER 102). On January 20, 2016, the bankruptcy court entered summary
  4 judgment for BoNYM and against Appellant on all causes of action. (ER 117-18).
  5 Appellant appealed, and on October 3, 2016, the district court affirmed the
  6 judgment. (ER 66). Appellant appealed to the Ninth Circuit, which also affirmed.
  7 (ER 66, 141-46). On October 9, 2018, the Supreme Court denied Appellant’s
  8 petition for a writ of certiorari. (ER 148).
  9        Despite entry of the final, non-appealable order in October 2018, affirming
 10 BoNYM’s right to pursue its claim, Appellant never disbursed the funds in the
 11 reserve account to BoNYM. (ER 106-10). Over the next few months, BoNYM
 12 made numerous payment demands and warned Appellant that it would move to
 13 convert or dismiss the case if Appellant failed to disburse the funds as the Plan
 14 required. (ER 154-55).
 15        On March 11, 2019, BoNYM moved to convert or dismiss under section
 16 1112(b)(4)(N), asserting that Appellant’s non-payment constituted a material default
 17 under the Plan. (ER 99-103 (motion), 106-10 (declarations)). Appellant opposed
 18 the motion. (ER 115-22 (opposition)). Appellant admitted that she had not turned
 19 over the funds in the reserve account to BoNYM, but argued that her failure to do so
 20 was justified. (Id.). Appellant claimed that BoNYM had issued Ms. Baroni and her
 21 husband two 1099-C Forms writing off the unsecured portion of the claim in an
 22 amount that actually exceeded the unsecured portion, reasoning that BoNYM
 23 therefore must have written off some portion of the secured claim, which would in
 24 turn mean that BoNYM was no longer owed the full amount in the reserve account.
 25 (Id.). BoNYM replied explaining that Appellant was improperly double counting
 26 the cancelled debt, as Ms. Baroni and her husband each received one form for the
 27 total amount, which included the unsecured portion of the claim plus the additional
 28 accrued interest. (ER 206-07).

                                               3
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 4 of 14 Page ID #:768




  1         B.    The Bankruptcy Court’s Conversion Order
  2         On April 9, 2019, the Bankruptcy Court held a hearing on BoNYM’s motion
  3 to convert. (ER 430-61 (hearing transcript)). Appellant conceded that she had not
  4 paid BoNYM in accordance with the Plan and that there was no order or law
  5 excusing her from paying. (ER 439-40). However, Appellant argued that she had
  6 not defaulted under the Plan because she had made all payments to the reserve
  7 account as required, the reserve account was current, and that she could issue a
  8 check to BoNYM with the full amount in the reserve account that same day. (ER
  9 438, 445). Appellant asserted that the only reason she did not disburse the funds in
 10 the reserve account to BoNYM was because of the issue with the 1099-C Forms,
 11 though she conceded that she took no legal action to resolve this issue and absolve
 12 her of her duty to pay. (ER 439, 442).
 13         The Bankruptcy Court held that cause existed to convert or dismiss the case
 14 under section 1112(b)(4)(N), a material default under the Plan. (ER 451-52). The
 15 Bankruptcy Court determined that Appellant’s duty to disburse the reserve account
 16 funds to BoNYM was triggered when Appellant’s objections to BoNYM’s claim
 17 were conclusively adjudicated, that is, when the Supreme Court denied her petition
 18 for certiorari in October 2018. (ER 449-50). It held that Appellant’s failure to pay
 19 the funds after that date was a material breach of the Plan. (Id.).
 20         The Bankruptcy Court found that Appellant’s argument with respect to the
 21 1099-C Forms did not provide a reasonable justification for her default. (ER 450-
 22 51). The court reasoned that the 1099-C was issued for roughly the amount of the
 23 unsecured claim plus interest, and BoNYM’s explanation about providing notice of
 24 the total amount to both borrowers made sense. (Id.). But even if Appellant’s 1099-
 25 C argument had merit, the court explained, Appellant’s failure would still be
 26 unreasonable because she made no effort to resolve the issue until she was forced to
 27 do so by BoNYM’s motion to convert or dismiss. (ER 453). The court further
 28 found that Appellant’s failure to pay was in bad faith, as the same exact issue arose

                                                4
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 5 of 14 Page ID #:769




  1 the previous year when Appellant failed to disburse the reserve account funds to
  2 Wells Fargo until Wells Fargo moved to convert or dismiss. (ER 449, 452).
  3 Appellant had claimed that she failed to pay Wells Fargo because she did not know
  4 where to send the payment; though the Bankruptcy Court found that this explanation
  5 was “nonsense,” the Bankruptcy Court nonetheless gave Appellant an opportunity to
  6 cure the default as to Wells Fargo. (ER 449). This time, however, the Bankruptcy
  7 Court was unwilling to allow Appellant “to roll the dice” again and avoid her
  8 payment obligations until faced with the threat of conversion or dismissal. (ER
  9 449).
 10         The Bankruptcy Court also found that Appellant failed to prove that she could
 11 cure her default within a reasonable period of time, as she presented no sworn
 12 declaration to substantiate her counsel’s claims that she could disburse the funds to
 13 BoNYM immediately. (ER 453-54).
 14         Moreover, the Bankruptcy Court explained that its findings with respect to
 15 reasonable justification and curability were superfluous, as these two factors only
 16 become relevant after a court first finds unusual circumstances establishing that
 17 converting or dismissing the case is not in the best interests of the creditors and the
 18 estate. (ER 454-53). The Bankruptcy Court found no such unusual circumstances.
 19 (ER 454-53).
 20         Finally, in deciding between conversion and dismissal, the Bankruptcy Court
 21 found that dismissal would not serve the best interests of the creditors, who would
 22 benefit from receiving closure in the case and would still be able to maximize their
 23 recovery upon conversion. (ER 454-57). The court also relied upon the fact that no
 24 creditor had objected to conversion and that, given the simplicity of the case, there
 25 was no reason to believe that the cost of appointing a trustee would significantly
 26 deplete the estate’s assets. (ER 456-59). On April 29, 2019, the Bankruptcy Court
 27 entered an order granting the motion and ordering conversion. (ER 80-81, 459-60).
 28

                                                5
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 6 of 14 Page ID #:770




  1         On May 13, 2019, Appellant moved for reconsideration of the Conversion
  2 Order, making a host of new arguments, including that BoNYM’s conversion
  3 motion was not served on every creditor, and that her failure to pay BoNYM was
  4 not a material breach of the entire Plan. (ER 222-26). A hearing on the motion was
  5 held on June 11, 2019. (ER 462-513 (hearing transcript)). The Bankruptcy Court
  6 noted that Appellant’s arguments could have been raised previously because they
  7 were not based on the existence of new facts or an intervening change in law. (ER
  8 466-49). The motion for reconsideration was denied on July 31, 2019. (ER 9-10).
  9         Appellant filed the instant appeal of the Conversion Order.
 10 II.     STANDARD OF REVIEW
 11         The Court has jurisdiction to hear appeals from final judgments, orders and
 12 decrees of the bankruptcy court. 28 U.S.C. § 158(a). “When reviewing a decision
 13 of a bankruptcy court, a district court functions as an appellate court and applies the
 14 standards of review generally applied in federal courts of appeal.” In re
 15 Guadarrama, 284 B.R. 463, 468 (C.D. Cal. 2002) (citing In re Webb, 954 F.2d
 16 1102, 1103-04 (5th Cir. 1992)). An order converting a case from chapter 11 to
 17 chapter 7 is reviewed for abuse of discretion. In re Greenfield Drive Storage Park,
 18 207 B.R. 913, 916 (B.A.P. 9th Cir. 1997).
 19         The Ninth Circuit uses a two-part test to determine whether a bankruptcy
 20 court abused its discretion: A reviewing court must first “consider de novo whether
 21 the bankruptcy court applied the correct legal standard to the relief requested,” and
 22 second, “review the bankruptcy court’s fact findings for clear error.” In re Sullivan,
 23 522 B.R. 604, 611 (B.A.P. 9th Cir. 2014). A court “must affirm the bankruptcy
 24 court’s fact findings unless [the court] conclude[s] that they are illogical,
 25 implausible, or without support in the record.” Id. at 612 (citation omitted).
 26 III.    DISCUSSION
 27         Appellant claims that the Bankruptcy Court abused its discretion when it
 28 converted her case from chapter 11 to chapter 7. (OB at 27-38).

                                                6
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 7 of 14 Page ID #:771




  1         A.    Cause
  2         Conversion is governed by 11 U.S.C. § 1112(b)(1) (the “Cause Provision”),
  3 which provides:
  4                Except as provided in paragraph (2) and subsection (c), on
            request of a party in interest, and after notice and a hearing, the court
  5
            shall convert a case under this chapter to a case under chapter 7 or
  6         dismiss a case under this chapter, whichever is in the best interests of
            creditors and the estate, for cause unless the court determines that the
  7
            appointment under section 1104(a) of a trustee or an examiner is in the
  8         best interests of creditors and the estate.
  9 Relevant here, grounds for “cause” include a “material default by the debtor with
 10 respect to a confirmed plan.” § 1112(b)(4)(N).
 11         Appellant claims that it was clearly erroneous for the Bankruptcy Court to
 12 find that Appellant failed to disburse the funds in the reserve account to BoNYM
 13 because this finding was without adequate evidentiary support. (OB at 28). This
 14 argument is meritless. Not only did BoNYM provide two declarations establishing
 15 that Appellant never paid BoNYM in accordance with the Plan, (ER 106-10), but
 16 also Appellant repeatedly conceded this fact during the hearing. (See, e.g., ER 439).
 17         Appellant also argues that there was no cause to convert the case because her
 18 default as to BoNYM, a single creditor, did not constitute a material default of the
 19 entire Plan. (OB at 31-33). BoNYM responds that Appellant waived this argument
 20 by failing to raise it below until her motion for reconsideration. (AB at 13).
 21         The Court agrees with BoNYM that, as a general matter, a party cannot avoid
 22 the waiver rule on appeal by raising an issue for the first time in a motion for
 23 reconsideration that could have been made earlier in reasonable diligence. See
 24 Beech Aircraft Corp. v. United States, 51 F.3d 834, 841 (9th Cir. 1995) (“That
 25 Plaintiffs raised the issue in a post-judgment motion does not save this issue for
 26 appeal for the Plaintiffs”) (citing Seamon v. Vaughan, 921 F.2d 1217, 1220 (11th
 27 Cir. 1991) (declining to entertain an argument on appeal that the party raised for the
 28

                                                7
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 8 of 14 Page ID #:772




  1 first time in its motion to amend the judgment under Rule 59(e)). However, the
  2 Court disagrees that Appellant waived this issue.
  3         The standard for whether an appellate court will consider an issue “is that the
  4 argument must be raised sufficiently for the trial court to rule on it.” Yamada v.
  5 Nobel Biocare Holding AG, 825 F.3d 536, 543 (9th Cir. 2016) (internal citations and
  6 alterations omitted). “Accordingly, when a party takes a position and the [trial]
  7 court rules on it, there is no waiver.” Id. (citation omitted).
  8         At the hearing on BoNYM’s consolidation motion, Appellant asserted that
  9 she had been performing her obligations under the Plan by making all payments to
 10 the reserve account on BoNYM’s claim and to other creditors like CIT Bank and
 11 Wells Fargo. (See ER 438, 445, 455). The thrust of Appellant’s argument was that
 12 despite her failure to transfer the reserve account funds to BoNYM, she had
 13 materially complied with her obligations under the Plan by making regular
 14 payments as required. The Bankruptcy Court rejected this argument and determined
 15 that Appellant’s failure to transfer the funds was itself a material breach of the Plan.
 16 Therefore, the Court is satisfied that Appellant did not waive the issue of whether
 17 the default was material: Appellant took a position, and the Bankruptcy Court ruled
 18 on it. See Yamada, 825 F.3d at 543.
 19         With respect to the merits, Appellant’s argument fails. Appellant cites no
 20 case holding that a debtor’s failure to make a hefty payment to a creditor for six
 21 months does not constitute a material default of a chapter 11 plan. (See OB at 32).
 22 In re Smith, 201 B.R. 267, 271 (D. Nev. 1996), aff’d, 141 F.3d 1179 (9th Cir. 1998),
 23 does not support Appellant’s position. (See id.). Although the bankruptcy court in
 24 In re Smith gave the debtor several opportunities to cure his default before ordering
 25 conversion, no rule required the court to do so before finding that the default was
 26 material. See generally id.
 27         Further, Appellant was given an opportunity to cure her inexcusable default
 28 with respect to creditor Wells Fargo. (ER 449). The Bankruptcy Court found that

                                                8
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 9 of 14 Page ID #:773




  1 Appellant had intentionally exploited this opportunity by again subverting her
  2 obligations under the Plan and waiting to take any step toward compliance until an
  3 unpaid creditor moved to convert or dismiss. (See ER 444 (“The Court: I believe
  4 that this is out and out subterfuge of her own obligations under the plan”); ER 445
  5 (“The Court: So, again, like the last time, you wanted to roll the dice and see what
  6 happened”); ER 453 (“The Court: Not a single finger was lifted to try to absolve
  7 Mrs. Baroni from her obligation to make those payments under the plan. It only
  8 comes push comes to shove in response to a motion to convert or dismiss.”)). Under
  9 these circumstances, it was patently reasonable for the Bankruptcy Court to deny
 10 Appellant additional lenience. See In re Sullivan, 522 B.R. at 612 (explaining that
 11 an appellate court must affirm a bankruptcy court’s factual findings unless they are
 12 “illogical, implausible, or without support in the record”).
 13        In re Mission Heights Inv’rs Ltd. P’ship, 202 B.R. 131 (Bankr. D. Ariz. 1996)
 14 is similarly unhelpful to Appellant’s argument. (See OB at 32). Appellant’s failure
 15 to pay BoNYM was not a “technical” violation of the Plan and “no longer a real
 16 issue” like in In re Mission Heights, where “[a]ll creditors ha[d] been paid in
 17 accordance with the plan’s provisions.” 202 B.R. at 139 (holding that a violation of
 18 the plan did not constitute a material default because performing the defaulted
 19 provision “would no longer serve any purpose”). Rather, the Bankruptcy Court
 20 found that Appellant twice concocted specious reasons to hold overdue funds in
 21 reserve accounts until she faced conversion or dismissal. This finding supported the
 22 Bankruptcy Court’s conclusion that Appellant had not complied (and was unwilling
 23 to comply voluntarily) with the material provisions of the Plan directing her to make
 24 payments to creditors. See In re Sullivan, 522 B.R. at 612.
 25        Accordingly, the Conversion Order with respect to Appellant’s material
 26 default is AFFIRMED.
 27
 28

                                               9
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 10 of 14 Page ID #:774




  1         B.    Safe Harbor
  2         Even where cause exists, a bankruptcy court may not convert or dismiss
  3         if the court finds and specifically identifies unusual circumstances
            establishing that converting or dismissing the case is not in the best
  4
            interests of creditors and the estate, and the debtor or any other party in
  5         interest establishes that –
  6
                  (A) there is a reasonable likelihood that a plan will be confirmed
  7                   within the timeframes established in sections 1121(e) and
                      1129(e) of this title, or if such sections do not apply, within a
  8
                      reasonable period of time; and
  9
                  (B) the grounds for converting or dismissing the case include an
 10
                      act or omission of the debtor other than under paragraph
 11                   (4)(A) –
 12
                         (i)    for which there exists a reasonable justification for
 13                             the act or omission; and
 14
                         (ii)   that will be cured within a reasonable period of time
 15                             fixed by the court.
 16 11 U.S.C. § 1112(b)(2) (the “Safe Harbor Provision”).
 17         Appellant contends that it was clearly erroneous for the Bankruptcy Court to
 18 find no unusual circumstances establishing that converting or dismissing was not in
 19 the best interest of the creditors and the estate. (OB 28, 36). This argument is
 20 unavailing, as Appellant neglects to identify specifically what those unusual
 21 circumstances were. (See generally OB). At the hearing, Appellant claimed that it
 22 was an unusual circumstance for Appellant to face conversion solely because she
 23 did not write a check on time. (Hearing Tr. 11:12-21). However, Appellant also
 24 conceded that she knew of no cases finding an analogous situation to constitute an
 25 unusual circumstance within the meaning of the Bankruptcy Code.
 26         BoNYM asserts that, since a finding of unusual circumstances is a
 27 prerequisite to addressing reasonable justification and curability, this failure alone is
 28 sufficient to affirm the Bankruptcy Court’s ruling as to the Safe Harbor Provision.

                                                10
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 11 of 14 Page ID #:775




  1 (AB at 15) (citing 11 U.S.C. § 1112(b)(2)). Appellant appears to disagree with
  2 BoNYM’s reading of the statute. (RB at 7). The Court need not resolve the issue
  3 because Appellant’s arguments as to reasonable justification and curability fail.
  4         Appellant claims that it was clearly erroneous for the Bankruptcy Court to
  5 find that there was no reasonable justification for the default, and that the default
  6 was not likely to be cured within a reasonable time because Appellant could have
  7 cured the default immediately. (OB at 28). The Court disagrees.
  8         The Bankruptcy Court held that the 1099 issue did not provide a reasonable
  9 justification for Appellant’s default because, even if the substance of the argument
 10 had any merit, Appellant inexcusably failed to lift “a single finger” to seek legal
 11 resolution of the issue to amend her obligations under the Plan for six months after
 12 the payment to BoNYM was due. (ER 453).
 13         This finding was not clearly erroneous merely because Appellant was
 14 putatively able to cure the default immediately:
 15         First, it is insufficient for a debtor to prove that the grounds for cause will be
 16 cured immediately; she must additionally provide a reasonable justification for the
 17 cause. See 11 U.S.C. § 1112(b)(2)(B)(i), (ii). Second, as the Bankruptcy Court
 18 correctly noted, Appellant produced no evidence proving that she could and would
 19 cure the default immediately. (ER 453-54).
 20         Second, even assuming that Appellant could have paid BoNYM immediately,
 21 if anything, that fact would make her failure to do so for six months all the more
 22 unjustifiable, demonstrating that she could have made the payment, but intentionally
 23 chose not to.
 24         Third, it was reasonable for the Bankruptcy Court to conclude that
 25 Appellant’s default was unlikely to be cured, given Appellant’s failure to produce
 26 proof of immediate curability and her pattern of intentionally dodging her payment
 27 obligations, as noted above. (See ER 444). These findings are not “illogical,
 28 implausible, or without support in the record.” See In re Sullivan, 522 B.R. at 612.

                                                11
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 12 of 14 Page ID #:776




  1         Accordingly, the Conversion Order with respect to the Safe Harbor Provision
  2 is AFFIRMED.
  3         C.    Conversion or Dismissal
  4         If a bankruptcy court determines that there is cause to convert or dismiss and
  5 that the Safe Harbor Provision does not apply, it then “ha[s] an independent
  6 obligation under § 1112 to consider what [will] happen to all creditors on dismissal
  7 [or conversion] and, in light of its analysis, whether dismissal or conversion would
  8 be in the best interest of all creditors, not just the largest and most vocal creditor.”
  9 In re Sullivan, 522 B.R. at 613 (citation omitted). The decision to either convert or
 10 dismiss the case “is a matter for sound judicial discretion, and the standard implies a
 11 balancing test to be applied through case-by-case analysis.” In re Moore, CV 19-
 12 1016-DOC, 2020 WL 2770432, at *4 (C.D. Cal. Mar. 2, 2020) (quoting In re Staff
 13 Inv. Co., 146 B.R. 256, 260 (E.D. Cal. 1992)) (internal quotation marks omitted).
 14         The Bankruptcy Court found that it was in the best interest of the creditors to
 15 convert the case to chapter 7 and appoint a trustee to administer the assets, reasoning
 16 that conversion would lead to a swifter, less costly, and final resolution of the case.
 17 (ER 444, 456-59). Appellant claims that this finding was clearly erroneous because
 18 it would have been significantly quicker, easier, and less costly for the Bankruptcy
 19 Court to permit Appellant to transfer the funds to BoNYM immediately and proceed
 20 under the Plan rather than to convert the case. (OB at 35). Specifically, Appellant
 21 argues that conversion required diverting funds from creditors to pay for costs
 22 incurred in retaining a chapter 7 trustee and was therefore necessarily more
 23 expensive and less beneficial to creditors. (Id.).
 24         The problem with Appellant’s argument is that the Bankruptcy Court had
 25 already justifiably concluded that Appellant was unwilling to fulfill her obligations
 26 under the Plan voluntarily. Foreseeing that Appellant’s continued obstruction of the
 27 Plan would cause creditors to face additional unnecessary delays and costs, the
 28 Bankruptcy Court reasonably concluded that conversion was the cheaper, more

                                                12
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 13 of 14 Page ID #:777




  1 expedient option. Moreover, the Bankruptcy Court considered and rejected the idea
  2 that appointing a chapter 7 trustee would significantly deplete the estate’s assets,
  3 reasoning that most of the work had already been done and the case was not very
  4 complicated or likely to be time consuming. (ER 458-59). On this record, the Court
  5 cannot conclude that it was illogical, implausible, or unfounded for the Bankruptcy
  6 Court to find that conversion was in the best interest of the creditors.
  7         Accordingly, the Conversion Order with respect to the creditors’ best interests
  8 is AFFIRMED.
  9         D.    Other Claims
 10         Appellant asserts that BoNYM’s conversion motion should not have been
 11 heard because it was not served on every creditor, as required by Local Bankruptcy
 12 Rule 9013-1(d)(1). (OB at 29-30). Because Appellant did not raise this issue in
 13 form or in substance before the Bankruptcy Court until her motion for
 14 reconsideration, the Court declines to consider it here. See Smith v. Marsh, 194 F.3d
 15 1045, 1052 (9th Cir. 1999) (“an appellate court will not consider issues not properly
 16 raised before the [trial] court”); Beech Aircraft Corp, 51 F.3d at 841.
 17         Even if this Court were to consider the merits of this argument, it fails to see
 18 how Appellant would have standing to invoke the rights of third parties, or what
 19 remedy, if any, would theoretically be available to her for the violation of third
 20 parties’ procedural rights.
 21         Also unfounded is Appellant’s claim that the Bankruptcy Court improperly
 22 ordered conversion to sanction Appellant for making the argument that the 1099s
 23 reasonably justified her delay in payment. (See OB 37-39). As explained in detail
 24 above, the Bankruptcy Court ordered conversion because Appellant’s failure to pay
 25 BoNYM for six months without reasonable justification constituted a material
 26 default under the Plan, not because Appellant’s counsel made an ultimately
 27 unavailing argument offered in an attempt to justify Appellant’s default. (See ER
 28

                                                13
Case 2:19-cv-07548-MWF Document 34 Filed 01/25/21 Page 14 of 14 Page ID #:778




  1 453). Nothing in the record supports Appellant’s characterization of the Conversion
  2 Order as a sanction for making meritless legal arguments.
  3        At the hearing, Appellant asserted that the Bankruptcy Court’s Conversion
  4 Order was unnecessarily punitive and was an abuse of discretion because it was
  5 disproportionate to her “crime” in failing to make a payment on time. (Hearing Tr.
  6 7:14-8:3). The fact that conversion caused Appellant to suffer undesirable and
  7 unforeseen consequences like the loss of her home and other properties, while
  8 unfortunate, does not transform the Bankruptcy Court’s well-founded exercise of
  9 discretion into an improper or abusive sanction.
 10 IV.    CONCLUSION
 11        For the reasons stated above, the Bankruptcy Court’s Conversion Order is
 12 AFFIRMED.
 13        IT IS SO ORDERED.
 14
      DATED: January 25, 2021
 15
 16
 17
                                           MICHAEL W. FITZGERALD
 18                                        United States District Judge
 19
 20
      CC: Bankruptcy Court
 21
 22
 23
 24
 25
 26
 27
 28

                                             14
